           Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 1 of 13




From:       Michael A. <mrpropriapersona1@gmail.com>
Sent:       Wednesday, July 29, 2020 3:10 PM
To:         William Noble
Cc:         michael alexander
Subject:    Re: 3:20-cv-05179-RS Alexander v. County of San Mateo et al




                      FROM THE OFFICE OF
            MICHAEL TATER-ALEXANDER
                               General Delivery
                    Pacifica, California 94044
             mrpropriapersona1@gmail.com


                                   July 29, 2020


TO: William Noble Case Systems
Administrator
In Re: 3:20-cv-05179-RS Alexander v. County
of San Mateo
Subject: Address(es) of the Defendant(s)

 Defendants
                                                  1
          Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 2 of 13


    1.     San Mateo County Board of Supervisors;

Dave Pine, Carole Groom, Don Horsley, Warren
Slocum, David Canepa.


County of San Mateo
400 County Center, Redwood City, CA 94063


(650) 363-4000
-----------------------------


    2.     San Mateo Health Commission. The

    Commission includes: Ligia

Andrade Zuniga, Don Horsley, David J. Canepa,

Jeanette Aviles, Si France, George


                                       2
        Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 3 of 13


Pon, Kenneth Tai, Bill Graham, Teresa Guingona

Ferrer, and Barbara Miao.



222 W. 39th Avenue
San Mateo, CA 94403


P (650) 573-2222
F (650) 573-2950


   3.   San Mateo Medical Center
CJ Kunnappilly, CEO of San Mateo Medical
Center,


222 W 39th Ave, San Mateo, CA 94403
Main Number: (650) 573-2222



                                     3
       Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 4 of 13


   4. San Mateo County Sheriff Carlos G.
   Bolanos
San Mateo Sheriff's Office
400 County Center, 3rd Floor
Redwood City, CA 94063

(650) 363-4911
________________________________________
____________________________
   5. San Mateo Sheriff's Office Lt. Daniel
   Reynolds
San Mateo Sheriff's Office
400 County Center, 3rd Floor
Redwood City, CA 94063

(650) 363-4911
________________________________________
__________________
   6. Allied Universal Security Professionals,
   the security guards at SMMC and DCC
   facilities.
                                    4
          Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 5 of 13




Supervisor San Mateo Sheriff Lt. Daniel Reynolds,
I do not know the security guards names, they
refused to provide them.


San Mateo Sheriff's Office
400 County Center, 3rd Floor
Redwood City, CA 94063

(650) 363-4911
Or
San Mateo Medical Center,
222 W 39th Ave, San Mateo, CA 94403

Main Number: (650) 573-2222
------------------------------

End


Thank you.
                                       5
                 Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 6 of 13




Respectfully submitted,
             /S/
Michael Tater (pronounced “Ta-Taire”) -Alexander

On Wed, Jul 29, 2020 at 2:08 PM Michael A. <mrpropriapersona1@gmail.com> wrote:


                             FROM THE OFFICE OF
                    MICHAEL TATER-ALEXANDER
                                     General Delivery
                            Pacifica, California 94044
                     mrpropriapersona1@gmail.com


                                         July 29, 2020


TO: William Noble Case Systems
Administrator
In Re: 3:20-cv-05179-RS Alexander v. County
of San Mateo
Subject: Address(es) of the Defendant(s)
                                                       6
          Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 7 of 13




Defendants
    1.     San Mateo County Board of Supervisors;

Dave Pine, Carole Groom, Don Horsley, Warren
Slocum, David Canepa.


County of San Mateo
400 County Center, Redwood City, CA 94063


(650) 363-4000
-----------------------------


    2.     San Mateo Health Commission. The

    Commission includes: Ligia

Andrade Zuniga, Don Horsley, David J. Canepa,

Jeanette Aviles, Si France, George
                                       7
        Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 8 of 13


Pon, Kenneth Tai, Bill Graham, Teresa Guingona

Ferrer, and Barbara Miao.



222 W. 39th Avenue
San Mateo, CA 94403


P (650) 573-2222
F (650) 573-2950


   3.    San Mateo Medical Center
CJ Kunnappilly, CEO of San Mateo Medical
Center,


222 W 39th Ave, San Mateo, CA 94403
Main Number: (650) 573-2222



                                     8
       Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 9 of 13


   4. San Mateo County Sheriff Carlos G.
   Bolanos
San Mateo Sheriff's Office
400 County Center, 3rd Floor
Redwood City, CA 94063

(650) 363-4911
________________________________________
____________________________
   5. San Mateo Sheriff's Office Lt. Daniel
   Reynolds
San Mateo Sheriff's Office
400 County Center, 3rd Floor
Redwood City, CA 94063

(650) 363-4911
________________________________________
__________________
   6. Allied Universal Security Professionals,
   the security guards at SMMC and DCC
   facilities.
                                    9
         Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 10 of 13




Supervisor San Mateo Sheriff Lt. Daniel Reynolds,
I do not know the security guards' names, they
refused to provide them.


San Mateo Sheriff's Office
400 County Center, 3rd Floor
Redwood City, CA 94063

(650) 363-4911
Or
San Mateo Medical Center,
222 W 39th Ave, San Mateo, CA 94403

Main Number: (650) 573-2222
------------------------------
End


Thank you.

                                      10
                 Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 11 of 13


Respectfully submitted,
              /S/
Michael Tater (pronounced “Ta-Taire”) -Alexander

On Wed, Jul 29, 2020 at 11:26 AM William Noble                                wrote:

 Mr. Alexander:



 Can you please review the attached order issued by Judge Seeborg?



 The Clerk requires the addresses of where the Defendants can be served by the U.S. Marshal. Can you please
 email the information to me? Thank you.




 Sincerely,



 William Noble

 Director of Case Administration

 San Francisco Clerk's Office

 United States District Court




                                                    11
                  Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 12 of 13




From:              Michael A. <mrpropriapersona1@gmail.com>
Sent:              Wednesday, July 29, 2020 3:41 PM
To:                William Noble
Cc:                michael alexander
Subject:           Re: 3:20-cv-05179-RS Alexander v. County of San Mateo et al



Mr. Noble,

I forgot to include DCC, a division of SMMC, my apologies.


Daly City Clinic, Steve Needles

380 90th Street
Daly City, CA 94015

650 301-8600


Respectfully,

Michael Alexander
On Wed, Jul 29, 2020 at 11:26 AM William Noble                                   wrote:

 Mr. Alexander:



 Can you please review the attached order issued by Judge Seeborg?



 The Clerk requires the addresses of where the Defendants can be served by the U.S. Marshal. Can you please
 email the information to me? Thank you.




 Sincerely,




                                                         1
                Case 3:20-cv-05179-RS Document 9 Filed 07/29/20 Page 13 of 13

William Noble

Director of Case Administration

San Francisco Clerk's Office

United States District Court




                                              2
